DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, and claims 1-17, in the reply filed on 11/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 06/14/2019 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (U.S. PG. Pub. No. 2009/0294161 A1) in view of Mano et al. (U.S. PG. Pub. No. 2015/0213946 A1).
With respect to claim 1, Yoshimura et al., hereinafter referred to as “Yoshimura,” teaches an inductor built-in substrate 11 (FIG. 1), comprising: 
a core substrate 12 having an opening 17; 
a resin body 21 having a through hole 24 and comprising a resin filled in the opening of the core substrate; and 
a plating film 25 formed in the through hole of the magnetic resin body and comprising an electrolytic plating film such that the electrolytic plating film is formed in contact with the resin 
Mano et al., hereinafter referred to as “Mano,” teaches an inductor built-in substrate 10 (FIG. 1), comprising: 
a magnetic resin body 24 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic resin body as taught by Mano to the inductor built-in substrate of Yoshimura to improve magnetic coupling.
With respect to claims 4, and 11-12, Yoshimura in view of Mano teaches the inductor built-in substrate according to claims 1, and 7-8, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 
With respect to claim 7, Yoshimura teaches an inductor built-in substrate 11 (FIG. 1), comprising: 
a core substrate 12 having an opening (right opening 17) and a first through hole (left through hole 17); 
a first plating film 18 formed in the first through hole of the core substrate; 
a resin body 21 having a second through hole 24 and comprising a resin filled in the opening of the core substrate; and 
a second plating film 25 formed in the second through hole of the resin body and comprising an electrolytic plating film such that the electrolytic plating film of the second plating film is formed in contact with the magnetic resin body (paras. [0027], [0031], and [0034]). Yoshimura does not expressly teach a magnetic resin body.
Mano teaches an inductor built-in substrate 10 (FIG. 1), comprising: 
a magnetic resin body 24 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the 
 With respect to claim 8, Yoshimura in view of Mano teaches the inductor built-in substrate according to claim 7, wherein the first plating film comprises an electroless plating film and is formed such that the electroless plating film of the first plating film is formed in contact with the core substrate (Yoshimura, para. [0034]). 

Claims 2-3, 5-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Mano, as applied to claim 1 above, and further in view of Furuta et al. (U.S. PG. Pub. No. 2010/0218980 A1).
With respect to claims 2-3, and 15-16, Yoshimura in view of Mano teaches the inductor built-in substrate according to claims 1, and 7-8, respectively, further comprising: 
a first copper foil (upper foil 46, e.g. FIGs. 9-11) formed on a first side of the core substrate; and 
a second copper foil (lower foil 46) formed on a second side of the core substrate on an opposite side with respect to the first side, 
wherein the plating film is formed such that the plating film extends on first and second end portions of the magnetic resin body on the first and second sides of the core substrate respectively and extends on the first and second copper foils respectively (para. [0044]). Yoshimura in view of Mano does not expressly teach a thickness of the plating film formed on the first and second copper foil is larger than a thickness of the plating film formed on the first and second end portions of the magnetic resin body. 
Furuta et al., hereinafter referred to as “Furuta,” teaches an inductor built-in substrate (e.g. FIGs. 1(A)-1(C)), wherein a thickness of the plating film (at region 161) larger than a thickness of the plating film (at region 158) (para. [0030]). The combination of Furuta to the 
With respect to claims 3, and 17, Yoshimura in view of Mano and Furuta teaches the inductor built-in substrate according to claims 2, and 12, respectively, wherein the plating film is formed such that the plating film has a height difference at a boundary portion between the first end portion of the magnetic resin body and the first copper foil and a height difference at a boundary portion between the second end portion of the magnetic resin body and the second copper foil (para. [0030]). The combination of Yoshimura, Mano, and Furuta would result in the features as recited in claim 3.
With respect to claims 5-6, Yoshimura in view of Mano and Furuta teaches the inductor built-in substrate according to claims 2-3, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 

Claims 9 -10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Mano, as applied to claim 7 above, and further in view of Fasano et al. (U.S. Patent No. 5,949,030).
With respect to claim 9, Yoshimura in view of Mano teaches the inductor built-in substrate according to claim 7. Yoshimura in view of Mano does not expressly teach the second plating film includes the electrolytic plating film forming an innermost layer, an electroless plating 
Fasano et al., hereinafter referred to as “Fasano,” teaches an inductor built-in substrate (FIG. 3), wherein the second plating film includes the electrolytic plating film 12b forming an innermost layer, an electroless plating film 12b formed on the electrolytic plating film, and a second electrolytic plating 26b film formed on the electroless plating film (col. 4, 57-). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plating films as taught by Fasano to the inductor built-in substrate of Yoshimura in view of Mano to provide the required current density.
 With respect to claim 10, Yoshimura in view of Mano teaches the inductor built-in substrate according to claim 7. Yoshimura in view of Mano does not expressly teach the first plating film includes an electroless plating film forming an innermost layer, and an electrolytic plating film formed on the electroless plating film. 
Fasano teaches an inductor built-in substrate (FIG. 3), wherein the first plating film includes an electroless plating film 12b forming an innermost layer, and an electrolytic plating film 12b formed on the electroless plating film (col. 4, 57-). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plating films as taught by Fasano to the inductor built-in substrate of Yoshimura in view of Mano to provide the required current density.
With respect to claims 13, and 14, Yoshimura in view of Mano and Fasano teaches the inductor built-in substrate according to claims 9-10, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837